Filed pursuant to Rule 424(b)(3) Registration Nos. 333-192880 and 333-194697 PROSPECTUS SUPPLEMENT NO. 1 (to Prospectus dated March 25, 2014) BioLife Solutions, Inc. A Minimum of 1,395,350 Units A Maximum of 3,604,651 Units Each Unit Consisting of One Share of Common Stock and One Warrant to Purchase One Share of Common Stock The prospectus supplement modifies and supplements the prospectus of BioLife Solutions, Inc. dated March 20, 2014, which relates to the offer, issuance and sale of up to 3,604,651 units, with each unit consisting of one share of common stock, $0.001 par value and one common stock warrant, and up to 3,604,651 shares of common stock upon exercise of the warrants at an exercise price of $4.75, subject to adjustment. This prospectus supplement should be read in conjunction with, and may not be delivered or utilized without, the prospectus, including any amendments or supplements thereto.This prospectus supplement is qualified in its entirety by reference to the prospectus, except to the extent that the information in this prospectus supplement supersedes the information contained in the prospectus. This prospectus supplement includes the attached Current Reports on Form 8-K, as filed with the Securities and Exchange Commission (the “SEC”) on March 20, 2014 and on March 25, 2014, respectively. NEITHER THE SEC NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS SUPPLEMENT.ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The date of this prospectus supplement is March 25, 2014. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 March 20, 2014 Date of report (Date of earliest event reported) BIOLIFE SOLUTIONS, INC. (Exact Name of Registrant as Specified in Charter) Delaware
